DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 04/21/2022.
Response to arguments
An Electronic Terminal Disclaimer filed on 04/21/2022 has been recorded and approved 04/22/2022. Therefore the double patenting rejection is withdrawn. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-10 are allowed. 
Allowable Subject Matter
Claims 1-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Sadeghi et al. (WO2014165510A1) and Rudolf et al. (U.S 2014/0362832). 
Sadeghi et al. (WO2014165510A1) discloses WTRU uses measured pathloss and parameters the WTRU has or can compute, such as the size of the UL grant to determine the transmit power for PUSCH where PUSCH power control may support both accumulated TPC and absolute TPC and power control components may include, but not limited to, a TPC format, a TPC command and may apply one or more UL power control components to possibly all subframes in a set of UL subframes and/or to a UL transmission type (such as PUCCH, PUSCH, SRS, etc.). Rudolf et al. (U.S 2014/0362832), discloses a WTRU may perform a transmission on the PUSCH for a given HARQ process according to the allocated uplink resource; the timing of the HARQ include the length of the bundle in subframes and the term "normal TTI" may refer to a TTI that is a 1 ms in length.
 However, none of Sadeghi, Rudolf and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to receiving a physical uplink shared channel (PUSCH) having transmit power determined using one of the plurality of TPC commands, based on a corresponding PUSCH type, wherein each one of the plurality of TPC commands is related with a respective one of PUSCH types, and the PUSCH types are related with PUSCH time lengths, and wherein the PUSCH time lengths include a time length shorter than a single subframe as recited in the context of claims 1 and 6. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-5 and 7-10 depend from claims 1 and 6 are allowed since they depend from allowable claims 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
05/06/2022